DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title is objected to because the title is vague and not clearly descriptive of the claimed invention.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 11 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

Claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In order to make an enablement rejection, the Examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (examiner must provide a reasonable explanation as to why the scope of protection provided by a claim is not adequately enabled by the disclosure).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement 
	•         (A) The breadth of the claims; 
	•         (B) The nature of the invention; 
	•         (C) The state of the prior art; 
	•         (D) The level of one of ordinary skill; 
	•         (E) The level of predictability in the art; 
	•         (F) The amount of direction provided by the inventor; 
	•         (G) The existence of working examples; and 
	•         (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

In this case, the relevant factors Examiner has considered include the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Thus, in view of the breadth of the claims and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.
	
The nature of the invention is that Applicant has asserted, in claim 1, “a toothing test stand... wherein an axis of rotation of the head of the load generator, starting from a course that 
The examiner has looked to the disclosure for the scope of the claim which is enabled, but found nothing more than language similar to the unclear claimed language (see PgPub ¶ 0028). In addition, the amount of experimentation needed to determine how the axis of rotation of the load generator head rotates relative to the flank line of the tooth sample and contact surface of the head is undue because it would involve designing what seems to be a unique element of the apparatus. Consistent with office policy, Examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including the Wands factors) that there is not enough evidence in favor of enablement of this invention.
MPEP §2164.05 states that “once the Examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 11 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding claim 1, the limitation “wherein an axis of rotation of the head of the load generator, starting from a course that runs parallel to a flank line of the flank of the tooth, rotates about a surface normal of a contact surface of the head of the load generator and the flank of the tooth” is unclear as to how an axis of rotation rotates about a surface. For the purpose of examination, the examiner interprets the limitation as “wherein an axis of rotation of the head of the load generator, starting from a course that runs parallel to a flank line of the flank of the tooth, moves along a plane normal of a contact surface of the head of the load generator and the flank of the tooth”. Dependent claims 2-11 and 15 are likewise rejected.




Regarding claim 15, the limitation recited is attempting to claim both an apparatus and method steps of using the apparatus. It has been held that a claim that recites both an apparatus and the method steps of using said apparatus is indefinite as it does not sufficiently provide competitors with an accurate determination of the ‘metes and bounds’ of the protection involved. (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5 and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igorevich (SU 815559, “Igorevich”).

Regarding claim 1, Igorevich discloses, in figure 1, a toothing test stand (not enumerated, see Igorevich’s figure), comprising: a sample holder (10); and a load generator (1-8), wherein the load generator (1-8) has at least one head (2), wherein the sample holder (10) is designed to hold at least one part of a single tooth sample (9) separated from toothing of a gear wheel (see Igorevich’s figure, examiner notes Igorevich’s tooth is independent of a gear wheel), wherein the tooth sample (9) comprises a tooth of the gear wheel (see SU815559 translation, p.1 ¶ 8, Igorevich’s diagram shows the device for testing the teeth of the wheels), wherein the head (2) of the load generator (1-8) bears against a flank (see Igorevich’s figure, examiner notes Igorevich’s cam applies a load to the side profile of the test tooth) of the tooth (9) and applies a load to the flank (see previous comment), wherein the head (2) of the load generator (1-8) is rotatably mounted (see SU815559 translation, p.2 ¶ 4, Igorevich’s cam rotates and loads the side profile of the test tooth), and wherein an axis of rotation (3) of the head (2) of the load generator (1-8), starting from a course that runs parallel to a flank line (see SU815559 translation, p.2 ¶ 4, Igorevich’s cam rotates and loads the side profile of the test tooth) of the flank (see prior comment) of the tooth (9), moves along a plane normal of a contact (see Igorevich’s figure, examiner notes as Igorevich’s tooth support is adjusted parallel to the path of the side profile of the test tooth, Igorevich’s axis of rotation is parallel to a normal formed at the tooth profile/ cam contact point) surface of the head (2) of the load generator (1-8) and the flank (see prior comment) of the tooth (2).



Regarding claim 3, Igorevich discloses, in Igorevich’s figure, the second direction (examiner notes Igorevich’s figure indicates with arrows the cam axis of rotation is translationally adjustable) runs anti-parallel to a surface normal of a contact surface (see Igorevich’s figure, examiner notes if Igorevich’s tooth sample is adjusted so that the cam bears against the tooth sample near the top of the sample, the normal to the contact surface is directed toward the top right corner of the figure but the axis of rotation adjustment is vertical, the examiner construes this instance of the normal to the contact surface and the second direction to be not parallel) of the head (2) and the flank (see Igorevich’s figure, examiner notes Igorevich’s cam applies a load to the side profile of the test tooth), wherein the second direction runs anti-parallel to a surface normal of the flank (see prior comment), and wherein the head (2) at the surface normal bears (examiner notes ordinarily skilled artisans would know the cam load is directed normal to the contact surface) against the flank (see prior comment).

Regarding claim 4, Igorevich discloses, in Igorevich’s figure, the first direction (see Igorevich’s figure, examiner notes Igorevich’s figure indicates with arrows the adjustable support is translationally adjustable) extends radially with respect to the gear wheel (see 

Regarding claim 5, Igorevich discloses, in Igorevich’s figure, the head (2) is braced against the flank (see Igorevich’s figure, examiner notes Igorevich’s cam applies a load to the side profile of the test tooth).

Regarding claim 7, Igorevich discloses, in Igorevich’s figure, an actuator (see SU815559 translation, p.2 ¶ 2, Igorevich’s “test tooth is fed under the working surface of the cam”, the examiner asserts the feed function is an actuation caused by an actuator), wherein the actuator (see previous comment) is configured to cause an oscillating movement (see Igorevich’s figure, examiner notes Igorevich’s figure indicates with arrows the tooth sample is translationally moved back and forth on the adjustable support) of the tooth sample (9).

Regarding claim 8, Igorevich discloses, in Igorevich’s figure, the load generator (1-8) has at least one actuator (5-7), wherein the actuator (5-7) is configured to cause an oscillating movement (see SU815559 translation, p.2 ¶ 3, the rotation of Igorevich’s drive cam “creates an oscillating movement of the cam along the side profile of the test tooth”) of the head (2).

Regarding claim 9, Igorevich discloses, in Igorevich’s figure, the head (2) is rotationally symmetrical (see Igorevich’s figure, the examiner asserts Igorevich’s cam is depicted having rotational symmetry every quarter turn).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igorevich (SU 815559, “Igorevich”) as applied to claim 5 above, and further in view of Hofler (US 4646566, “Hofler”).

Regarding claim 6, Igorevich fails to disclose the load generator has a spring element.
Hofler teaches, in figure 5, the load generator (10-12) has at least one spring element (11), wherein the spring element (11) is braced against (col. 4, lines 62-68, Hofler’s third carriage supports the orientation sensor is biased toward the gear tooth flank by the spring) the head (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hofler’s scheme of forcing a probe head toward a gear tooth flank using a spring with Igorevich’s load mechanism. Doing so would provide for a means to absorb crosswise displacement.




Allowable Subject Matter
Claims 10 - 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pehan (Investigation of crack propagation scatter in a gear tooth’s root, Engineering Fracture Mechanics 75 (2008) p. 1266-1283) discloses a single tooth test rig.
Nagy (Approach to the test of flexural strength of the teeth of gears with asymmetric teeth, Annals of the Oradea University (2011)) discloses a device for testing the flexural strength of a single gear tooth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856